PER CURIAM.
We affirm the order of the Florida Unemployment Appeals Commission on the basis that the appeals referee lacked jurisdiction to consider Claimant’s untimely appeal of the determination that she was not entitled to compensation benefits. See § 443.151(4)(b)2., Fla. Stat. (providing that an appeals referee may affirm, modify, or reverse a determination “unless the appeal is untimely”); Fla. Admin. Code R. 60BB-5.007(2) (providing that if a referee finds that an appeal was not filed within the time allowed by law, “it shall be dismissed”); see also Peterson v. Fla. Unemployment Appeals Comm’n, 77 So.3d 905, 908 (Fla. 1st DCA 2012) (noting that the late filing of an appeal deprives an appeals *1286referee of jurisdiction to consider the merits of the underlying claim).
AFFIRMED.
DAVIS, WETHERELL, and SWANSON, JJ., concur.